DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on September 30, 2019. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on September 30, 2019 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “900” in Fig. 9 and “1000” in Fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
Claims 15-20 are directed towards a computer program product comprising “a computer readable storage medium.” The instant specification describes that the computer readable storage medium is not a signal per se. Thus, the computer readable storage medium is considered to be non-transitory. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (U.S. Patent No. 11,270,220 and hereinafter referred to as Richardson) in view of Khan et al. (U.S. Pub. No. 2011/0289507 and hereinafter referred to as Khan).
As to claim 1, Richardson discloses a system, comprising: 
a memory that stores computer executable components (col. 10 lines 42-65, col. 39 lines 42-53, and col. 40 lines 31-62, Richardson teaches a memory storing code); and 
a processor that executes the computer executable components stored in the memory (col. 10 lines 42-65 and col. 39 lines 42-65, Richardson teaches a processor to execute the code), wherein the computer executable components comprise: 
a determination component that selects at least one quantum platform to execute a quantum application based on a defined run criterion (col. 28 line 21 – col. 29 line 29, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. The selecting may be based on characteristics of the algorithm and availability of the resources.). Richardson does not specifically disclose a dissection component that identifies one or more components of a quantum application as claimed. However,  Khan does disclose
a dissection component that identifies one or more components of a quantum application (paragraph [0008], Khan teaches dividing a program into codelets.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richardson with the teachings of Khan for having a dissection component that identifies one or more components of a quantum application because this would increase efficiency (see also paragraph [0006] of Khan).
As to claim 2, the combination of teachings between Richardson and Khan disclose the system of claim 1, wherein the defined run criterion comprises one or more defined run criteria of at least one of the one or more components or the at least one quantum platform, thereby facilitating defined execution results of the one or more components (col. 28 line 21 – col. 29 line 29, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. The selecting may be based on characteristics of the algorithm and availability of the resources.).
As to claim 3, the combination of teachings between Richardson and Khan disclose the system of claim 1, wherein the computer executable components further comprise: an evaluation component that evaluates one or more defined run criteria of at least one of the one or more components or the at least one quantum platform (col. 19 lines 33-55, col. 20 lines 5-46, col. 28 line 21 – col. 29 line 29, col. 38 lines 48-62, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. The selecting may be based on characteristics of the algorithm and availability of the resources. The characteristics may be determined based on examining a description of the algorithm.).
As to claim 4, the combination of teachings between Richardson and Khan disclose the system of claim 1, wherein the computer executable components further comprise: a control component that manages at least one of execution of the one or more components by the at least one quantum platform or execution data obtained from the at least one quantum platform (col. 7 line 26 – col. 8 line 31, col. 9 line 50 – coo. 10 line 2, col. 28 line 21 – col. 29 line 29, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. Execution is controlled at the quantum computing service.).
As to claim 6, the combination of teachings between Richardson and Khan disclose the system of claim 1, wherein the determination component learns to select the at least one quantum platform based on at least one of historical selections of an entity, historical selections of the determination component, or historical execution results of the at least one quantum platform (col. 16 lines 34-62, col. 35 lines 14-41, col. 37 lines 13-49, col. 38 line 63 – col. 39 line 16, Richardson teaches determining where to assign tasks based on past usage. paragraph [0142], Khan teaches allocating codelets based on learning from past performance.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 7, the combination of teachings between Richardson and Khan disclose the system of claim 1, wherein the one or more components comprise at least one of a runtime codebase, a quantum runtime codebase, an algorithm, a quantum algorithm, a quantum circuit, a microwave pulse schedule, a gate, or a gate combination (col. 19 lines 33-55, col. 20 lines 5-46, col. 28 line 21 – col. 29 line 29, col. 38 lines 48-62, Richardson teaches a quantum program algorithm), and wherein the at least one quantum platform comprises at least one of quantum hardware or quantum software (col. 7 lines 26-57, col. 19 lines 33-55, col. 20 lines 5-46, col. 28 line 21 – col. 29 line 29, col. 38 lines 48-62, Richardson teaches performing processing using quantum processors.).

As to claim 8, Richardson discloses a computer-implemented method, comprising: 
selecting, by the system, at least one quantum platform to execute a quantum application based on a defined run criterion (col. 28 line 21 – col. 29 line 29, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. The selecting may be based on characteristics of the algorithm and availability of the resources.). Richardson does not specifically disclose identifying, by a system operatively coupled to a processor, one or more components of a quantum application as claimed. However, Khan does disclose
identifying, by a system operatively coupled to a processor, one or more components of a quantum application (paragraph [0008], Khan teaches dividing a program into codelets.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richardson with the teachings of Khan for identifying one or more components of a quantum application because this would increase efficiency (see also paragraph [0006] of Khan).
As to claim 9, the combination of teachings between Richardson and Khan disclose the computer-implemented method of claim 8, wherein the defined run criterion comprises one or more defined run criteria of at least one of the one or more components or the at least one quantum platform, thereby facilitating defined execution results of the one or more components (col. 28 line 21 – col. 29 line 29, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. The selecting may be based on characteristics of the algorithm and availability of the resources.).
As to claim 10, the combination of teachings between Richardson and Khan disclose the computer-implemented method of claim 8, further comprising: evaluating, by the system, one or more defined run criteria of at least one of the one or more components or the at least one quantum platform (col. 19 lines 33-55, col. 20 lines 5-46, col. 28 line 21 – col. 29 line 29, col. 38 lines 48-62, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. The selecting may be based on characteristics of the algorithm and availability of the resources. The characteristics may be determined based on examining a description of the algorithm.).
As to claim 11, the combination of teachings between Richardson and Khan disclose the computer-implemented method of claim 8, further comprising: managing, by the system, at least one of execution of the one or more components by the at least one quantum platform or execution data obtained from the at least one quantum platform (col. 7 line 26 – col. 8 line 31, col. 9 line 50 – coo. 10 line 2, col. 28 line 21 – col. 29 line 29, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. Execution is controlled at the quantum computing service.).
As to claim 13, the combination of teachings between Richardson and Khan disclose the computer-implemented method of claim 8, further comprising: learning, by the system, to select the at least one quantum platform based on at least one of historical selections of an entity, historical selections of the system, or historical execution results of the at least one quantum platform (col. 16 lines 34-62, col. 35 lines 14-41, col. 37 lines 13-49, col. 38 line 63 – col. 39 line 16, Richardson teaches determining where to assign tasks based on past usage. paragraph [0142], Khan teaches allocating codelets based on learning from past performance.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 14, the combination of teachings between Richardson and Khan disclose the computer-implemented method of claim 8, wherein the one or more components comprise at least one of a runtime codebase, a quantum runtime codebase, an algorithm, a quantum algorithm, a quantum circuit, a microwave pulse schedule, a gate, or a gate combination (col. 19 lines 33-55, col. 20 lines 5-46, col. 28 line 21 – col. 29 line 29, col. 38 lines 48-62, Richardson teaches a quantum program algorithm), and wherein the at least one quantum platform comprises at least one of quantum hardware or quantum software (col. 7 lines 26-57, col. 19 lines 33-55, col. 20 lines 5-46, col. 28 line 21 – col. 29 line 29, col. 38 lines 48-62, Richardson teaches performing processing using quantum processors.).

As to claim 15, Richardson discloses a computer program product facilitating a quantum platform routing of a quantum application component process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (col. 10 lines 42-65, col. 39 lines 42-53, and col. 40 lines 31-62, Richardson teaches a memory storing code), the program instructions executable by a processor to cause the processor to (col. 10 lines 42-65 and col. 39 lines 42-65, Richardson teaches a processor to execute the code): 
select, by the processor, at least one quantum platform to execute a quantum application based on a defined run criterion (col. 28 line 21 – col. 29 line 29, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. The selecting may be based on characteristics of the algorithm and availability of the resources.). Richardson does not specifically disclose identify, by the processor, one or more components of a quantum application as claimed. However, Khan does disclose
identify, by the processor, one or more components of a quantum application (paragraph [0008], Khan teaches dividing a program into codelets.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richardson with the teachings of Khan for identifying one or more components of a quantum application because this would increase efficiency (see also paragraph [0006] of Khan).
As to claim 16, the combination of teachings between Richardson and Khan disclose the computer program product of claim 15, wherein: 
the defined run criterion comprises one or more defined run criteria of at least one of the one or more components or the at least one quantum platform (col. 28 line 21 – col. 29 line 29, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. The selecting may be based on characteristics of the algorithm and availability of the resources); 
the one or more components comprise at least one of a runtime codebase, a quantum runtime codebase, an algorithm, a quantum algorithm, a quantum circuit, a microwave pulse schedule, a gate, or a gate combination (col. 19 lines 33-55, col. 20 lines 5-46, col. 28 line 21 – col. 29 line 29, col. 38 lines 48-62, Richardson teaches a quantum program algorithm); and 
the at least one quantum platform comprises at least one of quantum hardware or quantum software (col. 7 lines 26-57, col. 19 lines 33-55, col. 20 lines 5-46, col. 28 line 21 – col. 29 line 29, col. 38 lines 48-62, Richardson teaches performing processing using quantum processors.).
As to claim 17, the combination of teachings between Richardson and Khan disclose the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to: evaluate, by the processor, one or more defined run criteria of at least one of the one or more components or the at least one quantum platform (col. 19 lines 33-55, col. 20 lines 5-46, col. 28 line 21 – col. 29 line 29, col. 38 lines 48-62, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. The selecting may be based on characteristics of the algorithm and availability of the resources. The characteristics may be determined based on examining a description of the algorithm.).
As to claim 18, the combination of teachings between Richardson and Khan disclose the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to: manage, by the processor, at least one of execution of the one or more components by the at least one quantum platform or execution data obtained from the at least one quantum platform (col. 7 line 26 – col. 8 line 31, col. 9 line 50 – coo. 10 line 2, col. 28 line 21 – col. 29 line 29, Richardson teaches selecting a quantum computing resource to execute a quantum program algorithm. Execution is controlled at the quantum computing service.).
As to claim 20, the combination of teachings between Richardson and Khan disclose the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to: learn, by the processor, to select the at least one quantum platform based on at least one of historical selections of an entity, historical selections of the processor, or historical execution results of the at least one quantum platform (col. 16 lines 34-62, col. 35 lines 14-41, col. 37 lines 13-49, col. 38 line 63 – col. 39 line 16, Richardson teaches determining where to assign tasks based on past usage. paragraph [0142], Khan teaches allocating codelets based on learning from past performance.).
Examiner supplies the same rationale for the combination of the references as in claim 15 above.

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 recites the limitation “reassembles the one or more components into the quantum application based on execution data obtained from the at least one quantum platform.” While the prior art was found to send quantum processing jobs to quantum processors and return results, the prior art was not found to disclose reassembling of the components into the quantum application in the manner claimed. Therefore, claim 5 is considered to disclose allowable subject matter. Claims 12 and 19 are considered to disclose allowable subject matter for similar reasons to claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (U.S. Pub. No. 2018/0365585) – cited for teaching distributed quantum computing – Fig. 3A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438